DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tescan (Tescan Orsay Holding, Tescan Vega 3 SEM Manual, 165 pages, 9/20/2015, Dartmouth Electron Microscope Facility, https://www.dartmouth.edu/emlab/docs/tescan_vega3_sem_manual.pdf).
Regarding claim 1, Tescan teaches a charged particle beam drawing device (TESCAN SEM with electron beam lithography application, p. 63 paragraph 2) comprising:
A storage unit (memory, p. 66 paragraph 2) that stores a pattern generation program (DrawBeam pattern generator, p. 63 paragraph 2) for generating pattern data, the pattern generation program being a program in which an instruction for specifying a type of figure and an instruction for specifying a regular arrangement of the figure are described (creating an object, i.e. selecting a type of figure such as a circle or rectangle, and placing it, i.e. specifying an arrangement, p. 64 “List of Objects and Edit Functions”);
An execution unit (PC on which the DrawBeam program is implemented) that executes the pattern generation program stored in the storage unit and
A control unit (PC controlling the microscope, p. 141 “Remote Control of the Microscope”; controls the drawing when the system is used for lithography) that performs drawing control based on the pattern data generated by the executed pattern generation program.
Regarding claim 2, Tescan teaches that the storage unit stores pattern data generated by converting figure data, and the control unit performs drawing control based on the pattern data stored in the storage unit and the pattern data generated by the pattern generation program (DrawBeam converts user input figure data to a pattern which can be drawn on the substrate).
Regarding claim 3, Tescan teaches a display control unit (GUI of DrawBeam pattern generator, shown on p.  66) that displays on a display unit a plurality of options of basic elements (Object Panel allows creation of point, line or rectangle objects, p. 65) that define the type of the figure and a plurality of options of structural elements that define the regular arrangement of the figure (e.g. a mesh of objects, selectable from the Object Edit Panel, p. 66); 
An operation reception unit (memory storing results of DrawBeam program, p. 66 paragraph 2) that receives a user operation for making a selection from among the basic elements and the structural elements to combine the selected basic and structural elements; and
A program creation unit that creates the pattern generation program based on a combination of the basic elements and the structural elements selected in the operation (DrawBeam pattern generation program determines a process, or program, of how to draw a figure based on user input).
Regarding claim 4, Tescan teaches a method of controlling a charged particle beam drawing device (TESCAN SEM with electron beam lithography application, p. 63 paragraph 2), the method comprising:
A storage step of storing in a storage unit (memory, p. 66 paragraph 2) a pattern generation program for generating pattern data (DrawBeam pattern generator, p. 63 paragraph 2), the pattern generation program being a program in which an instruction for specifying a type of a figure and an instruction for specifying a regular arrangement of the figure as described (creating an object, i.e. selecting a type of figure such as a circle or rectangle, and placing it, i.e. specifying an arrangement, p. 64 “List of Objects and Edit Functions”);
An execution step of executing the pattern generation program stored in the storage unit; and
A control step of performing drawing control based on the pattern data generated by the executed pattern generation program.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881